Exhibit 10.41


AGRICON GLOBAL CORPORATION


STOCK SALE AND TRANSFER AGREEMENT






THIS STOCK SALE AND PURCHASE AGREEMENT (this "Agreement"), is entered into as of
June 20, 2014 (the “Effective Date”), by and between Agricon
Global  Corporation, a Delaware corporation, having a place of business in Leah,
Utah, USA (the “seller”) and Ghana Journeys Limited, a Ghana company with a
place of business in Accra, Ghana (the “Buyer”) and concerns shares of stock in
Agricon SH Ghana Limited, a Ghana company with a place of business in Accra,
Ghana (the “Company” and the “Company Stock”)


WHEREAS, the Seller is the record owner and holder of all the issued and
outstanding shares of the capital stock of the Company in the total amount of
200,000 shares of the Company Stock (defined herein as the “Company Stock”); and


WHEREAS, the Seller desires to sell to the Buyer and the Buyer wishes to acquire
the said Company Stock for the Purchase Price on the provisions set forth in
this Agreement.


NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby agreed, and subject to the provisions hereof,
the Parties agree as follows:


1.  
Implementing Agreement.  In related transactions, the Buyer and Seller, together
with other parties, have executed on or about the Effective Date, a Settlement &
Mutual Release Agreement (the “Implementing Agreement”) which calls for the sale
by Seller to Buyer of the Company Stock, together with other provisions, which
Implementing Agreement remains in full force and effect as provided therein.



2.  
Purchase Price.  Pursuant to the terms of the Implementing Agreement the Buyer
has paid and the Seller has received full payment for the Company Shares.



3.  
Purchase and Sale.  In furtherance of the Implementing Agreement and separately
here, the Seller hereby sells, assigns, transfers and conveys to the Buyer all
Seller’s right, title and interest in the Company Shares free and clear of any
lien or encumbrance.



4.  
Seller Warranties.  Seller hereby warrants and agrees that it is the valid owner
and holder of the Company Shares and that the same were validly issued, are
fully paid and not assessable and that no lien or encumbrance exists on the
Company Shares.  Seller warrants further that the Company Shares are all and the
only shares of the Company and that no equity interest in the Company exists
other than that represented by the Company Shares.  Seller warrants still
further that all corporate power and authority have been taken by it to
authorize officers of the Seller to enter into this Agreement and perform the
terms hereof.



5.  
Buyer Warranties.  Buyer warrants that it is validly incorporated and in good
standing under the laws of Ghana and that all corporate authorization has been
validly exercised to authorize and that the officers of the Buyer have full
power and authority to enter into this Agreement and perform the terms hereof.



6.  
Entire Agreement.  This Agreement when taken with the Implementing Agreement
contains the entire understanding of the Parties related to the subject matter
and all prior or contemporaneous agreements are merged herein and made a part
hereof.  Provisions of the Implementing Agreement not in conflict with this
Agreement are incorporated herein and made a part hereof.



7.  
Further Assurances.  Each Party agrees that it will execute such further
documents and agreements as may be reasonably requested to implement the terms
and purposes hereof.



IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the above Effective Date.
 
SELLER, Agricon Global Corporation
 
BUYER, Ghana Journeys Limited
     
By: [img1.jpg]
Name: Robert K. Bench
Its: President
 
By:                                                                
Name: 
Its:________________________                           



                                                                 